Citation Nr: 0107596	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for status post 
meniscectomy of the left knee currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee currently evaluated separately as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Attorney Charles D. Wright, 
Jr.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND


The veteran had active duty from December 1972 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1998 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased rating 
for status post left knee meniscectomy and for hemorrhoids.  
While the appeal was pending, the RO in a March 2000 decision 
awarded a separate evaluation for arthritis as a residual of 
the meniscectomy, and this matter is also the subject of 
appellate review.

The veteran contends that he is entitled to increased 
evaluation for his left knee disability and for his 
hemorrhoids.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this case, in view of the expanded duty to assist, the 
record reflects the need for further development regarding 
the veteran's claims before the Board.  

Specifically, it appears that all pertinent records have yet 
to be associated with the claims file.  The report from a 
January 2000 VA orthopedic examination of the left knee is 
noted to include a history given of emergency room treatment 
for left knee problems, approximately two months prior to the 
examination.  Currently records of this treatment are not 
associated with the claims file.  

This same VA examination noted that the veteran was also 
scheduled for a hemorrhoid examination, but the veteran 
declined to undergo a hemorrhoid examination.  It is not 
clear that the appellant was notified of the consequences for 
his failing to appear and cooperate during scheduled VA 
physical examinations.  

The fulfillment of the statutory duty to assist also includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies, to include the 
emergency room records addressing left 
knee problems approximately two months 
prior to the January 2000 VA examination.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested. All 
records obtained should be added to the 
claims folders.

2.  The RO should schedule the veteran 
for an orthopedic examination to 
ascertain the severity of his left knee 
disability.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  The examiner should 
describe the degree and frequency of 
joint subluxation and/or lateral 
instability.  In conducting this 
examination, the examiner should 
specifically describe any objective 
findings of pain, weakened movement, 
excess fatigability or incoordination 
referable to the veteran's left knee.  
The examiner should specify active and 
passive ranges of motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain, to include, but 
not limited to, restriction in range of 
motion due to pain.  To this end, the 
examiner should be asked to express a 
separate opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joint is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups. The examiner(s) should set 
forth findings on how the exhibited 
disabilities, as a whole, affect the 
veteran's ability to obtain and retain 
employment.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear, comprehensive and 
legible manner on the examination 
reports.

3.  The RO should schedule the veteran 
for a VA  examination to ascertain the 
severity of the veteran's hemorrhoids.  
All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  All findings, and 
the reasons and bases therefore, should 
be set forth in a clear, comprehensive 
and legible manner on the examination 
reports.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claims. 38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





